         Case 1:20-cv-04647-LAP Document 62 Filed 01/28/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IRIS HILLEL,

                      Plaintiff,

-against-

OBVIO HEALTH USA, INC.; OBVIO
                                                No. 20-CV-4647 (LAP)
HEALTH PTE. LTD.; SPRIM AMERICAS,
INC.; IQVIA, INC.; MICHAEL                               ORDER
SHLEIFER, IVAN JARRY, PRASANNA
PITALE, ALISTAIR GRENFELL, DIKLA
SHPANGENTAL, and ANAND
THARMARATNAM in their individual
and professional capacities,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Consistent with the Court’s recent order granting their

motions to dismiss, (see dkt. no. 61), Defendants IQVIA, Inc.,

Prasanna Pitale, Alistair Grenfell, Dikla Shpangental, and Anand

Tharmaratnam are hereby dismissed from this action.

SO ORDERED.

Dated:       January 28, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
